DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tiffany Logan on 3/9/2021.

The application has been amended as follows: 
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: element 20, disclosed as “third passage section 20 (page 10, last paragraph)” in the specification, will be added to FIG 2. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Claims

Claim 1. A filling valve for a filling machine configured to fill a receptacle, the filling valve comprising; 
a flow channel having: 
	a first passage section configured to be fluidly connected with the receptacle;
	a second passage section configured to be fluidly connected with the first passage section and with the receptacle; and 
	at least one shutter movably arranged within the flow channel,
wherein, during a first operating mode in which the flow channel is fed with a first pourable product, the shutter is configured to be controlled between at least: 
	a resting position, in which the shutter defines, together with the first passage section, a first opening passage for the first pourable product, so as to allow a first flow rate of the first pourable product towards the receptacle and through the first opening passage; 
	a closing position, in which the shutter is configured to sealingly cooperate with the first passage section, so as to prevent fluidic connection between the first passage section and the receptacle; and 
	at least one intermediate position, located between the resting position and the closing position, in which the shutter defines, together with the first passage section, an intermediate opening 
wherein, during a second operating mode in which the flow channel is fed with a second pourable product different from the first pourable product and having solid particles, the shutter is configured to be controlled between at least: 
	the resting position, in which the shutter further defines, together with the second passage section, a second opening passage for the second pourable product, so as to allow a first flow rate of the second pourable product towards the receptacle and through the second opening passage; and 
	a partial closing position, in which the shutter defines, together with the second passage section, a restricted passage for the second pourable product, so as to allow a second flow rate of the second pourable product, which is less than the first flow rate of the second pourable product, towards the receptacle and through the restricted passage.  

Claim 8. The filling valve as claimed in claim 1, comprising a magnetic actuator configured to control the shutter between the resting position and the closing position and between the resting position and the partial closing position.  

Claim 15. A method of controlling a filling valve for a filling machine configured to fill a receptacle, the filling valve including a flow channel having a first passage section configured to be fluidly connected with the receptacle, 
during a first operating mode in which the flow channel is fed with a first pourable product, controlling the shutter to be moved between at least: 
a resting position, in which the shutter defines, together with the first passage section, a first opening passage for the first pourable product, so as to allow a first flow rate of the first pourable product towards the receptacle and through the first opening passage; 
a closing position, in which the shutter is configured to sealingly cooperate with the first passage section, so as to prevent fluidic connection between the first passage section and the receptacle; and 
at least one intermediate position, located between the resting position and the closing position, in which the shutter defines, together with the first passage section, an intermediate opening passage, so as to allow a second flow rate of the first pourable product, which is lower than the first flow rate, towards the receptacle and through the intermediate opening passage, and 
during a second operating mode in which the flow channel is fed with a second pourable product different from the first pourable product and having solid particles, controlling the shutter to be moved between at least: 
the resting position, in which the shutter further defines, together with the second passage section, a second opening passage for the second pourable product, so as to allow a first flow rate of the second pourable product towards the receptacle and through the second opening passage; and 
a partial closing position, in which the shutter defines, together with the second passage section, a restricted passage for the second pourable product, so as to allow a second flow rate 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the art discloses at least “wherein, during a first operating mode in which the flow channel is fed with a first pourable product, the shutter is configured to be controlled between at least: a resting position, in which the shutter defines, together with the first passage section, a first opening passage for the first pourable product, so as to allow a first flow rate of the first pourable product towards the receptacle and through the first opening passage; a closing position, in which the shutter is configured to sealingly cooperate with the first passage section, so as to prevent fluidic connection between the first passage section and the receptacle; and at least one intermediate position, located between the resting position and the closing position, in which the shutter defines, together with the first passage section, an intermediate opening passage, so as to allow a second flow rate of the first pourable product, which is lower than the first flow rate, towards the receptacle and through the intermediate opening passage, and wherein, during a second operating mode in which the flow channel is fed with a second pourable product different from the first pourable product and having solid particles, the shutter is configured to be controlled between at least: the resting position, in which the shutter further defines, together with the second passage section, a second opening passage for the second pourable product, so as to allow a first flow rate of the second pourable product towards the receptacle and through the second opening passage; and a partial closing position, in which the shutter defines, together with the second passage section, a restricted passage for the second pourable product, so as to allow a second flow rate of the second 
Analogously in claim 15, none of the art discloses at least 
Bandini et al (US 20140239209) and Till et al (US 20090293985) are seen to be the closest prior art for the above claims. However, no prior art renders obvious the deficiencies of these references.
Claims 2-14 are allowed by virtue of their dependency on claim 1. Claims 16-20 are also allowed by virtue of their dependency on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Huitorel et al (US 20130112719), Suikano et al (US 6817386), Clusserath et al (US 20100071803), and Truselle (US 3774655).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                                                                                                                                                                                                                /JESSICA CAHILL/Primary Examiner, Art Unit 3753